JOHN E. PARRISH, Judge.
Dennis L. Williams (defendant) attempts to appeal action taken in the Circuit Court of Greene County, Missouri, following a jury trial, in a case in which he was charged with driving while intoxicated. § 577.010, RSMo 2000. As explained in State v. Nenninger, 50 S.W.3d 368 (Mo.App.2001):
Although not questioned by a party, an appellate court must determine its jurisdiction before undertaking to address the merits of an appeal. State v. Bain, 982 S.W.2d 706, 707 (Mo.App.1998). There is no right to appeal absent statutory authority. State v. Williams, 871 S.W.2d 450, 452 (Mo.banc 1994); Bain, supra. Section 547.070, RSMo 1994,11] permits an appeal in a criminal case in which final judgment has been rendered. Absent a final judgment, no appeal can be taken. State v. Weber, 989 S.W.2d 256, 257 (Mo.App.1999).
Id. at 368-69.
This court looks to the record on appeal to ascertain whether a judgment was rendered. The legal file component of the record on appeal must include a copy of the judgment and sentence. Rule 30.04(a). No such document appears in the legal file in this case. The appeal is dismissed.
RAHMEYER, C.J., and SHRUM, J., concur.

. § 547.070, RSMo 2000, is unchanged from the 1994 revision of that statute.